
	
		I
		112th CONGRESS
		2d Session
		H. R. 4343
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  President, the Vice President, Members of Congress, and other officers of the
		  executive branch from lobbying on behalf of foreign governments or
		  instrumentalities for 10 years after leaving office.
	
	
		1.Short TitleThis Act may be cited as the
			 Foreign Lobbying Reform
			 Act.
		2.Prohibition on
			 lobbying for foreign governments
			(a)Prohibition on
			 lobbyingSection 207 of title
			 18, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(m)Additional
				restrictions relating to foreign entities
						(1)In
				generalIn addition to the
				restrictions contained in subsection (f), any person who serves in a position
				described in paragraph (2) and who, within 10 years after leaving that
				position, knowingly—
							(A)represents a foreign entity before any
				Member, officer, or employee of either House of Congress, or any officer or
				employee of a department or agency of the executive branch, with the intent to
				influence a decision of such officer, employee, or Member, in his or her
				official capacity, or
							(B)aids or advises a foreign entity with the
				intent to influence a decision of any Member, officer, or employee of either
				House of Congress, or any officer or employee of a department or agency of the
				executive branch, in his or her official capacity,
							shall be
				punished as provided in section 216 of this title.(2)Positions
				subject to restriction
							(A)In
				generalThe positions
				referred to in paragraph (1) are the following:
								(i)The
				President.
								(ii)The Vice
				President.
								(iii)A Member of Congress.
								(iv)A
				covered appointee position.
								(B)Covered
				appointee positionFor purposes of this paragraph, an individual
				serves in a covered appointee position if the individual
				serves—
								(i)except as provided
				in clause (ii), in a position in an Executive agency to which the individual
				was appointed by the President, by and with the advice and consent of the
				Senate;
								(ii)in a position
				that is held by an active duty commissioned officer of the uniformed services
				who is serving in a grade or rank for which the pay grade (as specified in
				section 201 of title 37) is pay grade O–7 or higher; or
								(iii)in any of the
				following positions:
									(I)Deputy Director of
				National Intelligence.
									(II)Deputy Director
				of the Central Intelligence Agency.
									(III)Associate Deputy
				Director of the Central Intelligence Agency.
									(IV)The Director of
				the National Clandestine Service.
									(V)Chief of Station
				for the Central Intelligence Agency at an embassy or consulate of the United
				States.
									(3)DefinitionsAs used in this subsection—
							(A)the term
				Executive agency means an Executive agency as defined by section
				105 of title 5, including the Executive Office of the President;
							(B)the term
				Member of Congress has the meaning given that term in subsection
				(e)(9) of this section; and
							(C)the term
				foreign entity means—
								(i)the government of
				a foreign country as defined in section 1(e) of the Foreign Agents Registration
				Act of 1938, as amended; and
								(ii)any entity owned
				or controlled, in whole or in part, by the government of a foreign country (as
				so defined).
								.
			
